DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
 	Claim 31 was canceled.
Claims 18, 19, 21-29, and 30-40 remain pending.
Claims 22, 25-29, and 33-40 stand withdrawn from consideration in view of Applicant’s election of group II and the species “interaction of SHARP and Xist lncRNA, molecules that target “Xist lncRNA or the mRNA of SHARP”, and “antisense” in the response filed 11/16/2018. The species of “siRNA” is also under consideration.
	Claims 18, 19, 21, 23, 24, 31, and 32 are under consideration.
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/152301, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘301 application fails to disclose the genus of molecules that inhibit SHARP interaction with Xist and directly contact nucleotides 317 to 1056 of the Xist lncRNA. Accordingly, the effective filing date of the instant claims is no earlier than 4/25/2016.

Claim Interpretation
	The claims refer to “prohibiting “Xist-dependent silencing” of at least one X chromosome e gene or an autosomal gene, by administering a molecule that inhibits SHARP “interaction with Xist long non coding RNA (lncRNA)”, wherein the molecule 
	Claim 18 requires administering a molecule that inhibits SHARP interaction with Xist long noncoding RNA (lncRNA) and a molecule that inhibits Lamin B receptor (LBR) interaction with Xist lncRNA. The claim is not interpreted as requiring two different types of molecules, and would be satisfied by administration of more than one molecule of the same type, where that type of molecule inhibited both binding events.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 18 was amended to recite “the molecule that inhibits LBR interaction with Xist lncRNA directly contacts at least a portion of nucleotides 898 to 1682 of the Xist lncRNA.” Therefore the claim embraces molecules that interact directly with only a portion of nucleotides 898 to 1682. The specification as filed does not support this limitation, so it represents new matter. 
In the response filed 7/6/2021, Applicant refers to paragraphs [0009], [0015],[0067], [0113], and [0211] of the specification as providing support for the claim amendments of that date. However, a review of those passages, and the specification in general did not reveal support for a molecule that that inhibits LBR interaction with Xist lncRNA and directly contacts only a portion of nucleotides 898 to 1682 of the Xist lncRNA. Paragraph [0006] provides support for a method of identifying a molecule that prohibits Xist-dependent silencing of X chromosome genes including administering a candidate molecule to a cell, the candidate molecule being selected to target Xist-dependent activity of a component in an Xist silencing complex, where the component can be “the binding site of LBR on Xist”. Paragraph [0015] shows CLIP data for a deletion mutant of mouse XIST from which nucleotides 898-1682 have been deleted.  LBS because it disallows LBR binding. Paragraph [0113] discloses that “Xist-mediated silencing is inhibited or prevented by prohibiting” direct interaction of LBR with Xist.  Paragraph [0211] discloses that LBR binding was tested within a previously generated A-repeat cell line which also deletes the SHARP binding site, as well as in LBR  which is a deletion mutant that deletes a region within the LBR binding site that is not within the SHARP binding site. This appears to be a reference to the mouse Xist deletion mutant lacking nucleotides 898-1682. 
It is noted that the specification at paragraph [0122] explicitly states that Xist comprises 3 LBR binding sites (LBS1, LBS2, or LBS3), and states that “LBS1 includes nucleotides 535 to 1608 on Xist, LBS2 includes nucleotides 9506-10245 on Xist, and LBS3 includes nucleotides 11732 to 11956 on Xist.” The paragraph also indicates that antisense DNA targeting these sites may be used to target these sites. While the specification as filed discloses deletion of nucleotides 898-1682 from mouse Xist lncRNA, and discloses a LBS at positions 535 to 1608 of Xist lncRNA, it never provides support for any molecule that directly contacts a region limited to only to positions 898 to 1682 of mouse (or any other) Xist lncRNA. The disclosure of a mouse deletion mutant with a 5’ limit at position 898 does not provide support for establishing a 5’ limit for a site to which molecules are targeted. Therefore claim 18 recites new matter, as do dependent claims 19, 21, 23, 24, 31, and 32.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 18, 19, 21, 23, 24, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20190048339, of record) in view of Wutz et al (Nature Genetics 30:167-174, 2002, of record as citation 52 in the IDS of 10/1/2019), Monfort et al (Cell Reports 12: 554–561, 2015, of record), Fatemi et al (Molecular Therapy-Nucleic Acids (2014) 3, e196, of record), and Khvorova et al (US 20120052487).
Lee taught a method for activating an inactive X-linked allele in a cell. The methods include administering to the cell (i) one or both of a DNA methyltransferase (DNMT) Inhibitor and/or a topoisomerase inhibitor; and (ii) an inhibitor of an Xist-interacting protein.  See claim 2 of ‘339, and page 2, lines 6-9 of ‘219. The Xist interacting protein may be SHARP (see ‘339 claim 5, and page 2, lines 15-19 of ‘219). The inhibitor may be an inhibitory nucleic acid such as an antisense oligonucleotide or siRNA. See abstract and e.g. paragraph 3 of ‘339, and page 13, lines 19-25, page 20, lines 1-10, and page 25 of ‘219. 
Lee did not teach a molecule that directly contacted nucleotides 317-1056 of Xist lncRNA.
Wutz taught that chromosomal silencing mediated by Xist is dependent on a  conserved repeat sequence (the A-repeat) at the 5’-terminus of Xist lncRNA, and that deletion of the 5’-terminal 900 nucleotides of Xist lncRNA abrogated silencing. See abstract, and last sentence of first full paragraph on page 170. 
in vitro. 
Fatemi taught that de-repression of genes targeted by lncRNAs could be achieved by antisense or siRNA directed to the lncRNA (see pages 5-6), noting that “[k]nockdown of lncRNAs in vivo has led to successful upregulation of therapeutic target genes and proteins resulting in measurable phenotypic responses” (first sentence of second paragraph on page 6).
Khvorova provided general guidance on making siRNAs and taught that siRNAs were generally 18-30 nucleotides in length, preferably 19 base pairs (paragraph 398).  While Khvorova provided guidance on how to select siRNAs of improved functionality, including by selecting target sites of certain characteristics, Khvorova also provided objective evidence that almost any siRNA is likely to provide cleavage.  See e.g. Fig. 15 which presents a siRNA walk where siRNA beginning on every other base pair of a region of the luciferase gene are tested for the ability to silence the luciferase gene. Ninety siRNAs were tested, and about 85% of the siRNAs provided at least 40% inhibition of mRNA expression and more than 60% provided at least 80% inhibition.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Lee by targeting Xist lncRNA with an antisense oligonucleotide or siRNA that promotes cleavage of Xist lncRNA to remove the 5’-0.9 kb of the lncRNA.  It was clear that Lee sought to activate an inactive X-linked allele in a cell by interfering with the interaction of Xist with its interacting proteins, such as SHARP.  See e.g. claim 5. In view of the teachings of the Wutz and Monfort, one of ordinary skill would have immediately appreciated that this could be accomplished by i.e. within nucleotides 317-1054) and would have had a reasonable expectation of successfully using these molecules in view of the teachings of Fatemi who indicated that antisense and siRNAs had been used to  target lncRNAs and de-repress gene expression. It would have been obvious for one of ordinary skill wishing to remove the 5’-terminal 900 nucleotides of Xist to have designed an siRNA to provide cleavage at or about nucleotide 900. Those of ordinary skill appreciate that the guide strand of such an siRNA would comprise sequences complementary to those flanking either side of Xist nucleotide 900 because siRNA-mediated cleavage occurs at the target phosphodiester bond across from the phosphodiester between nucleotides 10 and 11 of the guide strand (see Khvorova at paragraph 388). Thus, a 19 nucleotide siRNA targeting Xist lncRNA nucleotide 900 would comprise 12 nucleotides complementary to nucleotides 898-909 of Xist lncRNA, and so would interact with at least a portion of nucleotides 898-1682 of Xist lncRNA as well as a portion of nucleotides 317-1056 of Xist lncRNA. Use of a composition of such siRNAs to remove the 5’-9oo nucleotides of Xist siRNA in the method of Lee would satisfy the instant claim limitations which do not require two different types of molecules to interact directly with the Xist lncRNA. 
Thus the invention as a whole was prima facie obvious. 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635